Title: To George Washington from Thomas Sim Lee, 3 October 1781
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir
                     Annapolis October 3d 1781 In Council
                  
                  In Consequence of your Excellency’s Requisition of the 15th of September, the Executive of this State contracted for a Quantity of Entrenching Tools, and Yesterday sent, under the Care of Captain Stephens of the Artillery, 
                  107 Shovels.
                   40 Spades.
                   54 Pick Axes, with a Parcel of Augers and other Tools; and there is a good Prospect of forwarding, in a very little Time, a much larger Number, with some Dozens of Axes and Hatchets.
                  It is very desirable to know as soon as possible, where the Cattle collected on the Eastern Shore, shall be sent to, and whether the Commissary General of Purchases has determined to have them slaughtered and salted in Bulk, for the Conveniency of Transportation; or, if practicable to take them by Water alive, what Place or Places he will point out to have them collected.
                  It is very probable there may be many empty flour Barrels entirely useless at Camp: Colo. Stewart will direct such to be sent by the Vessels returning to the State; it may be a Means of facilitating our Efforts to supply your Excellency with Flour, and will tend greatly to accelerate the Removal of it to Head Quarters.  We have the honor to be sentiments of very great respect & Esteem Your Mo. Obedt Humble sert
                  
                     Tho: S: Lee
                  
               